--------------------------------------------------------------------------------

 
Exhibit 10.2


PATENT PURCHASE AGREEMENT
 
THIS PATENT PURCHASE AGREEMENT (this “Agreement”) is effective as of June 22,
2006 (the “Effective Date”), by and among ELECTRONIC BILLBOARD TECHNOLOGY, INC.,
a Delaware corporation (the “Seller”), NANO-PROPRIETARY, INC., a Texas
corporation (the “Stockholder”) and NOVUS COMMUNICATION TECHNOLOGIES, INC., an
Ohio corporation (the “Purchaser”).
 
Background
 
Seller desires to sell and Purchaser desires to purchase substantially all of
the system and method patents and patent applications related thereto of Seller
related to digital billboard networks and advertising therewith, all as more
particularly described in this Agreement.
 
NOW THEREFORE, in consideration of the representations, warranties and covenants
contained in this Agreement and other consideration, the sufficiency of which is
hereby acknowledged, the parties agree as follows:
 
1.    CLOSING. 
 
The closing of this Agreement (the “Closing”) will take place within five
business days following the date on which the conditions set forth in this
Agreement have been satisfied or duly waived or on such other date as the
parties mutually agree, but in no event later than June 22, 2006 (the “Closing
Date”).
 
2.    ASSETS TO BE PURCHASED.
 
On the Closing Date and subject to the terms and conditions of this Agreement,
Seller shall sell, convey, transfer, assign, set over and deliver to Purchaser
all of Seller’s right, title and interest in and to the following assets
(collectively, the “Purchased Assets”):
 
2.1    all system or method patents or patent applications (and all patents
issuing therefrom), owned or licensed by Seller, related to digital billboard
networks or advertising, and all goodwill associated therewith, including, but
not limited to, those listed on Exhibit A and all continuations,
continuations-in-part, divisionals, reexaminations, reissues, extensions, and
foreign counterparts, as well as all patents or patent applications claiming
priority from any of the foregoing, and the right to claim priority to any of
the foregoing (the “Intellectual Property”);
 
2.2    all documents and documentation (whether in written or electronic form),
owned, possessed, in the custody of or under the control of Seller, which are
related to the Intellectual Property, including, but not limited to, research
documentation, inventors’ notebooks, prototypes, designs, software and similar
materials, invention disclosure documents, and file histories for any patents
and patent applications; and
 
2.3    the right to all causes of action (either in law or in equity) and the
right to sue, counterclaim, cross-claim, and recover for past, present or future
infringement, misappropriation or violation of the Intellectual Property (or any
portion thereof) in the United States and throughout the world.  
 

1

--------------------------------------------------------------------------------


 
3.    CONSIDERATION; CASH TO CLOSE; DOCUMENTS TO BE DELIVERED AT CLOSING;
CLOSING PROCEDURE.
 
In exchange for Seller's fulfillment of its obligations hereunder, Purchaser
agrees to pay Seller the following consideration ("Consideration"):
 
3.1    Initial Consideration. The initial consideration for the Purchased Assets
payable hereunder shall be $1,000,000.00 (the “Initial Consideration”), subject
to the adjustment expressly set forth below. All adjustments to the Initial
Consideration shall be set forth on a closing statement that Purchaser prepares
and delivers to Seller prior to the Closing (the “Closing Statement”). Purchaser
shall pay $1,000.00 of the Initial Consideration to each of the Stockholder and
Seller as set forth on the Closing Statement pursuant to the terms and
conditions of the non-compete agreements between Purchaser and each of Seller
and Stockholder in the form set forth on Exhibit B (the “Noncompete
Agreements”). The Initial Consideration as adjusted on the Closing Statement
shall be referred to herein as “Cash to Close.” All of the Cash to Close shall
be paid in immediately available funds to Seller in the manner set forth on the
Closing Statement. The parties hereby agree that the Closing Statement shall
reflect an adjustment in favor of Purchaser in the amount of $100,000, which
reflects the amount Purchaser has previously paid to Seller towards the Purchase
Price.
 
3.2    Royalty. 
 
3.2.1 In addition to the Initial Consideration, as further consideration for the
transactions contemplated hereby, Purchaser shall pay to Seller a royalty (the
"Royalty") in the amount and pursuant to the terms set forth on Exhibit C.
 
3.2.2 As used herein, "Licensing Revenue" shall mean all revenues actually
received by NOVUS Partners LLC ("Partners") from third party licensees (whether
in the form of a royalty or licensing fee), but only with respect to activities
by any such licensee which fall within the scope of (including as to term and
geography) any issued patent included in the Patent Package (as defined below).
 
3.2.3 As used herein, "Direct Expenses" shall mean any and all expenses incurred
by Purchaser and Partners which are related to the prosecution, maintenance and
defense of the Purchased Assets. Defense of the Purchased Assets shall include
all expenses associated with patent reexaminations or oppositions (or similar
proceedings), as well as any other administrative or court proceeding in which
the validity, ownership or enforceability of a Purchased Asset is challenged by
a third party, whether by way of direct claim (e.g., a declaratory judgment
action), counter claim or cross claim. Purchaser or its assignee shall be solely
responsible for the prosecution, maintenance and enforcement of the Patent
Package, including the Purchased Assets. Notwithstanding the foregoing, Direct
Expenses will not include counterclaims or cross claims made by a third party in
response to litigation initiated by Partners, including, without limitation, any
patent infringement litigation brought by Partners against such third party.
Such litigation expenses and costs shall be included in the litigation expenses
described in Section 3.2.10 below.
 

2

--------------------------------------------------------------------------------



3.2.4 As used herein, "Patent Package" shall mean the Intellectual Property,
together with the patents and patent applications (and all patents issuing
therefrom) identified in Exhibit D hereto, and all continuations,
continuations-in-part, divisionals, reexaminations, reissues, extensions, and
foreign counterparts, as well as all patents or patent applications claiming
priority from any of the foregoing. The Patent Package shall further include any
additional patents and patent applications claiming systems or methods for
networked digital advertising which are developed by Partners. A patent or
patent application shall be considered to have been developed by Partners if all
of the named inventors, at the time of their invention, had an obligation to
assign their rights in that invention to Partners. Partners may, in its sole
discretion, offer to add to the Patent Package any additional patent or patent
application acquired by Partners. Such offer shall be made in writing, and
Seller may elect, within thirty (30) days after receipt, to accept the offer. If
the offer is accepted by Seller, ******* percent (**%) of the purchase price
("Allocated Acquisition Costs") for the added patent or patent application shall
be deemed a credit against Royalties owed to Seller (including future
Royalties). 
 
3.2.5 Royalty payments shall be to Seller payable quarterly. Within sixty (60)
days of the end of each calendar quarter, Purchaser shall pay the Royalty to
Seller for that calendar quarter, and each such payment shall be accompanied by
a Royalty report setting forth the Licensing Revenue as well as deducted Direct
Expenses and Allocated Acquisition Costs.
 
3.2.6 Without limiting Partners' obligations to pay to Seller all Royalty
payments and other amounts due under Sections 3.2.1, 3.2.8 and 3.2.10,
commencing with the calendar year 2006, Partners shall pay Seller a minimum
royalty (the "Minimum Royalty") according to the schedule and terms set forth on
Exhibit C.
 
3.2.7 In the event that the Minimum Royalty for any calendar year is not paid in
accordance with Section 3.2.5 because Partners has not received Licensing
Revenue in an amount sufficient to cause the Minimum Royalty to be paid to
Seller, within thirty (30) days of written notice thereof by Seller, Seller's
sole and exclusive remedy, notwithstanding anything to the contrary contained
herein, is the assignment of the Purchased Assets back to Seller; provided that,
any existing license of the Purchased Assets shall continue in force, and Seller
shall continue to receive Royalties from Licensing Revenue received by Partners
from such licenses.
 
3.2.8 In the event that Partners, in its sole discretion, sells any patent or
patent application in the Patent Package, Seller shall receive ****** percent
(**%) of the sales price allocated to the Patent Package. 
 
3.2.9 Seller shall have the right to inspect Purchaser's and Partners records to
confirm the accuracy of Royalty payments once a year. Such inspection shall
occur upon reasonable notice and during regular business hours, shall be
conducted by an independent auditor mutually acceptable to the parties hereto at
Seller's expense, and Purchaser and Partners shall allow the auditor to have
full access to all reasonably necessary information. If the auditor determines
that the amount of Royalty has been under-paid, Purchaser shall immediately pay
Seller the amount of any under-paid Royalty. If the Royalty has been under-paid
by an amount of ten percent (10%) or greater and there is not a good faith
dispute as to the amount of Royalty due, Purchaser shall also pay Seller the
cost of the inspection, including the cost of the independent auditor.
 
____________
*  Confidential Treatment Requested

3

--------------------------------------------------------------------------------



3.2.10 Should Partners, in its sole discretion, institute an action for
infringement of the Patent Package, Seller shall receive **** percent (**%) of
any recovery, whether that recovery is by way of judgment, award, decree or
settlement. However, all litigation expenses incurred by Partners with respect
to the Patent Package shall be deducted from any recovery before Seller's **%
share is calculated.
 
3.3    Documents to be Delivered at Closing. The Noncompete Agreements, the
Intellectual Property Assignment and Assumption Agreements (as defined herein),
and any other agreements, documents, or instruments that this Agreement
contemplates are collectively referred to in this Agreement as the “Collateral
Agreements.”
 
3.3.1 At the Closing, Seller shall deliver to Purchaser:
 
(a) (i) documents in form and substance satisfactory to counsel for Purchaser
evidencing releases of any liens, claims, pledges, security interests or other
encumbrances (collectively, the “Liens”) on any of the Purchased Assets, (ii)
such other instruments of conveyance, assignment and transfer, in form and
substance satisfactory to Purchaser and its counsel, as shall be effective to
convey, transfer and assign to Purchaser good and marketable title to the
Purchased Assets, free of all Liens;
 
(b) a copy of the text of the resolutions adopted by the board of directors of
Seller and the Stockholder authorizing the execution, delivery and performance
of this Agreement and the consummation of all of the transactions contemplated
in this Agreement, duly certified by Seller’s secretary or assistant secretary
to the effect that such copies are true, correct and complete copies of such
resolutions and that such resolutions were duly adopted and have not been
amended or rescinded;
 
(c) a bill of sale and assignment and assumption agreement pursuant to which, as
of the Closing Date, Seller will assign to Purchaser all the Purchased Assets,
substantially in the form set forth on Exhibit E (“Bill of Sale and Assignment
and Assumption Agreement”);
 
(d) a certificate of good standing of Seller from the secretary of state of the
state where Seller is incorporated and in each other jurisdiction in which
Seller conducts business;
 
(e) an incumbency certificate executed on behalf of Seller by its secretary
certifying the signature and office of each officer executing this Agreement and
the other documents and instruments contemplated in this Agreement;
 
(f) a certificate that an officer of Seller executes, dated as of the Closing
Date, certifying as to the fulfillment of the conditions set forth in Sections
9.1 and 9.2; and
 
(g) a receipt for the Cash to Close.
 
 
____________
*  Confidential Treatment Requested

4

--------------------------------------------------------------------------------



3.3.2 At the Closing, Purchaser will deliver to Seller:
 
(a) the Cash to Close;
 
(b) the Closing Statement;
 
(c) a copy of the text of the resolutions adopted by the board of directors of
Purchaser authorizing the execution, delivery and performance of this Agreement
and the consummation of all of the transactions contemplated in this Agreement,
duly certified by Purchaser’s secretary or assistant secretary to the effect
that such copies are true, correct and complete copies of such resolutions and
that such resolutions were duly adopted and have not been amended or rescinded;
 
(d) an incumbency certificate executed on behalf of Purchaser by its secretary
certifying the signature and office of each officer or representative executing
this Agreement and the other documents and instruments contemplated in this
Agreement; and
 
(e) a certificate that an officer of Purchaser executes, dated as of the Closing
Date, certifying as to the fulfillment of the conditions set forth in Sections
8.1 and 8.2; and
 
(f) a certificate of good standing of Purchaser from the secretary of state of
the state where Purchaser is incorporated and in each other jurisdiction in
which Purchaser conducts business.
 
3.3.3 At the Closing, the parties shall deliver to each other the following:
 
(a) the Noncompete Agreements; and
 
(b) individual instruments of assignment or transfer by country and corporate
owner, of the patents, trademarks and copyrights which constitute the
Intellectual Property, sufficient to convey and vest full legal and equitable
title in the Intellectual Property to the Purchaser, in recordable form, if not
already registered or applied for in the name of the Purchaser (the
“Intellectual Property Assignment and Assumption Agreements”).
 
4.    REPRESENTATIONS AND WARRANTIES OF SELLER AND STOCKHOLDER. 
 
Seller and Stockholder, jointly and severally, represent and warrant to
Purchaser and Partners that, except as may be set forth in particularity and in
detail on the disclosure schedules attached to this Agreement, which shall be
arranged in paragraphs corresponding to the numbered paragraphs in this Section
4 (the “Disclosure Schedules”), the following statements are true and correct as
of this date and will be true and correct as of the Closing Date:
 
4.1    Organization; Good Standing; Ownership. Seller is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware.
 

5

--------------------------------------------------------------------------------



4.2    No Violation. The execution and delivery of this Agreement, the
Collateral Agreements and any documents and agreements that Seller or
Stockholder are to execute and deliver pursuant to this Agreement to consummate
the transactions contemplated hereby do not and will not (i) to the knowledge of
Seller and Stockholder, violate any provision of the terms of any applicable
law, rule or regulation of any governmental body having jurisdiction, the
violation of which would have a material adverse effect on Seller or
Stockholder, (ii) conflict with or result in a breach of any provision of
Seller’s articles of incorporation or bylaws or result in a default under any of
the terms, conditions or provisions of, or result in the breach of, conflict
with, or accelerate or permit the acceleration of the performance required by,
any note, bond, mortgage, indenture, license, agreement or other instrument or
obligation of any nature whatsoever, whether written or oral, to which Seller or
Stockholder is a party, or (iii) to Seller’s or Stockholder’s knowledge, violate
any order, writ, injunction, decree, statute, rule or regulation applicable to
Seller, Stockholder or any of their respective properties or assets in a manner
that would have a material adverse effect on Seller or Stockholder.
 
4.3    Authorization and Validity. The execution, delivery, and performance of
this Agreement and the Collateral Agreements by Seller have been (or prior to
the Closing will be) duly and validly authorized and approved by all necessary
action on the part of Seller, and this Agreement and the Collateral Agreements
are legally binding upon and enforceable against Seller and Stockholder in
accordance with their respective terms, except to the extent that such
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or other laws relative to or affecting the rights and remedies of creditors
generally and by general principles of equity (regardless of whether in equity
or at law).
 
4.4    Marketable Title; No Liens. Seller has good and marketable title to the
Purchased Assets, free and clear of all Liens, except for Liens set forth in
Schedule 4.4 to be satisfied at Closing. Purchaser shall transfer to Purchaser
at Closing good and marketable title to the Purchased Assets, and the Purchased
Assets shall be free from all Liens.
 
4.5    Solvency. Stockholder is the sole creditor of Seller. Seller and
Stockholder shall not cause Seller to file for bankruptcy protection within
ninety days from the Closing Date.
 
4.6    Litigation. There are no claims, lawsuits, actions, arbitrations or other
proceedings pending with respect to this Agreement and the transactions
contemplated hereby. Other than as set forth on Schedule 4.6, there are no
claims, lawsuits, actions, arbitrations or other proceedings or governmental
investigations pending or, to the knowledge of Seller and Stockholder,
threatened against Seller or any of its officers, directors, employees or
affiliates involving, affecting or relating to Seller or the Purchased Assets
(collectively, the “Claims”). The information contained on each Claim set forth
on Schedule 4.6, includes: (i) the name of each party to the Claim; (ii) the
monetary amount being demanded by each party to the Claim; (iii) if there are
demands for something other than monetary damages, a description of the relief
being sought; (iv) a caption name and case number for the Claim; (v) the court
or administrative agency where such Claim is pending; (vi) the status of the
Claim, including if any settlement discussions have occurred; and (vii) if such
Claim is covered by insurance and if so, the name of the insurance carrier, and
whether or not the insurance carrier has reserved any rights with respect to
such Claim. There are no outstanding judgments, orders, injunctions, decrees,
stipulations or awards (whether rendered by a court or administrative agency, or
by arbitration) against Seller or the Purchased Assets.
 

6

--------------------------------------------------------------------------------



4.7     Intellectual Property. With respect to the Intellectual Property:
 
4.7.1 Seller is the owner of the Intellectual Property free and clear of any
Liens, encumbrances or defects in title, and Seller has the right to use the
same in the conduct of the its business and to assign such rights to Purchaser;
 
4.7.2 Except for patent prosecution activities, no proceedings or actions before
any court or tribunal (including the USPTO or equivalent authority anywhere in
the world) have been instituted, are pending or, to the knowledge of Seller or
Stockholder, threatened which challenge any rights with respect to the validity
or enforceability of the Intellectual Property, or which in any way relate to
the Intellectual Property;
 
4.7.3 No issued patent or pending patent application has been or is now involved
in any interference, reissue, reexamination or opposition proceeding, and, to
the knowledge of Seller or Shareholder, there is no potentially interfering
patent or patent application owned by any third party;
 
4.7.4 To the knowledge of Seller or Stockholder, all patents, patent
applications, registered trademarks and service marks, and copyrights included
in the Intellectual Property are valid, enforceable and subsisting;
 
4.7.5 To the knowledge of Seller or Stockholder, there are no defects in the
prosecution of the Intellectual Property and all duties of disclosure owed to
the USPTO (or equivalent patent authority anywhere in the world) have been
fulfilled in the prosecution of the Intellectual Property;
 
4.7.6 To the knowledge of Seller or Stockholder, there has been no fraud or
inequitable conduct during the prosecution of the Intellectual Property;
 
4.7.7 Except as set forth on Schedule 4.7.7, to the knowledge of Seller or
Stockholder, there is no unauthorized use, disclosure, infringement or
misappropriation of the Intellectual Property;
 
4.7.8 To the knowledge of Seller or Stockholder, neither Seller nor the
Intellectual Property (including the practice of any claimed invention in the
Intellectual Property) is infringing upon or otherwise violating the rights of
others (including, but not limited to, the patent rights of any other party);
 
4.7.9 Except for patent prosecution activities, the validity, enforceability,
scope, content or title of any Intellectual Property has not been challenged,
questioned or threatened by any third party, in any way (including, but not
limited to, the patentability of any claimed invention in a patent application);
 
4.7.10 The patents and patent applications identified in Exhibit A are currently
in compliance with all applicable legal requirements (including payment of
filing, examination and maintenance fees), and are not subject to any
maintenance fees, taxes or actions falling due prior to within thirty (30) days
after the Closing Date;
 

7

--------------------------------------------------------------------------------



4.7.11 The Intellectual Property is not subject to any outstanding order,
decree, judgment, stipulation or charge;
 
4.7.12 No licenses, sublicenses or agreements granting rights in any of the
Intellectual Property have been granted or entered into by Seller, or will be
granted or entered into by Seller other than to Purchaser or its designee;
 
4.7.13 Seller has secured valid written assignments from all consultants,
employees and others who contributed to the creation or development of
Intellectual Property of the rights to such contributions that Seller does not
already own by operation of law;
 
4.7.14 Seller is not obligated to pay any royalties or make similar payments in
respect of the Intellectual Property;
 
4.7.15 The Intellectual Property is all of the intellectual property used in the
system or method patent business of Seller, and Exhibit A is a complete list of
all issued patents and pending patent applications included in Intellectual
Property; and
 
4.7.16 There have been no non-confidential disclosures and no use, offer for
sale or sale of any inventions claimed under the Intellectual Property by Seller
or Stockholder prior to the filing date thereof.
 
4.8    Approvals. Schedule 4.8 lists all registrations, filings, applications,
notices, consents, approvals, orders, qualifications and waivers required to be
made, filed, given or obtained by Seller or Stockholder with, to or from any
person or governmental authority in order to consummate the transactions
contemplated herein (“Approvals”).
 
4.9    No Material Adverse Change. Since March 8, 2006, (i) there has not been
any material adverse change in the business, assets, financial condition, or
results of operations of Seller, and (ii) Seller has operated the its business
in the ordinary course of business consistent with past practices of the
business in the last three years..
 
4.10      Taxes. Seller has duly and timely filed (taking into account any
extensions granted with respect thereto) all Tax Returns (as defined below)
required to have been filed by, or with respect to, Seller. All such Tax Returns
are true, complete and correct. All Taxes (as defined below) required to have
been paid by (or presently claimed by any governmental authority to be due from)
Seller, or with respect to a period covered by a Tax Return of Seller, whether
or not shown on any Tax Return of Seller, have been paid or are shown on the
balance sheet included in the financial statements of Seller that Seller has
previously delivered to Purchaser.“Tax Returns” means any return, report,
information return, schedule, certificate, statement or other document filed or
required to be filed with a governmental authority in connection with any Tax.
“Tax” means: (i) any income, alternative or add-on minimum tax, gross income,
gross receipts, franchise, profits, including estimated taxes relating to any of
the foregoing, or other similar tax or other like assessment or charge of
similar kind whatsoever, together with any interest and any penalty, or
additional amount imposed by any governmental authority responsible for the
imposition of any such Tax (domestic or foreign); or (ii) any sales, use, ad
valorem, business license, withholding, payroll, employment, excise, stamp,
transfer, recording, occupation, premium, property, unclaimed property, value
added, custom duty, severance, windfall profit or license tax, governmental fee
or other similar assessment or charge, together with any interest and any
penalty, or additional amount imposed by any governmental authority responsible
for the imposition of any such tax (domestic or foreign).
 

8

--------------------------------------------------------------------------------



4.11       Disclosure. All information, schedules, documents and other materials
delivered to the Purchaser by or on behalf of the Seller are true, correct and
complete in all material respects. Seller has provided Purchaser with all
material information it possesses, whether in written or non-written form,
related to the Purchased Assets. Seller does not have knowledge of any fact that
has specific application to Seller or the Purchased Assets (other than general
economic or industry conditions) and that may materially adversely affect the
Purchased Assets that has not been otherwise set forth in this Agreement. Seller
has not knowingly provided access to any non-public information associated with
the Purchased Assets to any third party other than its authorized
representatives.
 
4.12       Seller’s and Stockholder’s representations and warranties contained
in this Agreement will survive the Closing Date for a period of two (2) years;
provided that the representations and warranties contained in Sections 4.7, and
4.10 will survive the Closing for a period equal to the relevant statute of
limitations plus sixty days. Seller’s covenants will survive indefinitely unless
otherwise stated in the individual covenant. The limitations on the survival of
representations and warranties in this Agreement shall not limit any rights,
causes of action or other claims Purchaser may have against Seller under common
law, equity, statute or regulation.
 
4.13       For purposes of all of the Representations and Warranties made by the
Seller or Stockholder herein, any reference to the word(s) “knowledge” or “to
the best of Seller’s or Stockholder’s knowledge” shall refer to the actual
knowledge of Marc Eller, Zvi Yaniv and Douglas Baker, upon reasonable
investigation or inquiry, as of the date of this Agreement
 
5.    REPRESENTATIONS AND WARRANTIES OF PURCHASER.
 
5.1    Good Standing and Organization. Purchaser is duly organized, validly
existing and in good standing under the laws of the State of Ohio.
 
5.2    Authority and Validity. The execution, delivery, and performance of this
Agreement and the Collateral Agreements by Purchaser have been (or prior to the
Closing will be) duly and validly authorized and approved by all necessary
action on the part of Purchaser, and this Agreement and the Collateral
Agreements are legally binding upon and enforceable against Purchaser in
accordance with their terms, except to the extent that such enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium or other laws
relative to or affecting the rights and remedies of creditors generally and by
general principles of equity (regardless of whether in equity or at law).
 
5.3    No Violation. The execution and delivery of this Agreement and the
documents and agreements to be executed and delivered pursuant to this Agreement
to consummate the transactions contemplated hereby do not and will not (i) to
the knowledge of Purchaser, violate any provision of the terms of any applicable
law, rule or regulation of any governmental body having jurisdiction, (ii)
result in a default under any of the terms, conditions or provisions of, or
result in the breach of, or accelerate or permit the acceleration of the
performance required by, any note, bond, mortgage, indenture, license, agreement
or other instrument or obligation of any nature whatsoever to which Purchaser is
a party, or (iii) violate any order, writ, injunction, decree, statute, rule or
regulation applicable to Purchaser or any of its property or assets, and are
enforceable in accordance with their terms.
 

9

--------------------------------------------------------------------------------



5.4    Litigation. There are no claims, lawsuits actions, arbitrations or other
proceedings pending or, to the knowledge of Purchaser, threatened by or against
Purchaser with respect to this Agreement, or which would materially affect the
consummation of the transactions contemplated hereunder or any of the
representations and warranties contained herein.
 
Purchaser’s representations and warranties contained in this Agreement will
survive the Closing Date for a period of two (2) years. The limitations on the
survival of representations and warranties in this Agreement shall not limit any
rights, causes of action or other claims Seller may have against Purchaser under
common law, equity, statute or regulation. Purchaser’s covenants will survive
indefinitely unless otherwise stated in the individual covenant.
 
6.    CERTAIN PRE-CLOSING COVENANTS.
 
From the Effective Date through the Closing Date:
 
6.1    Access. Seller shall permit Purchaser and its representatives to have
full access to Seller’s auditors and legal counsel and to all books and records
of Seller at reasonable hours. Seller shall furnish Purchaser with such
financial and operating data and other information with respect to any of the
Purchased Assets as Purchaser may from time to time request. 
 
6.2    Corporate Existence. Seller shall maintain its corporate existence and
powers, shall not make any change in its articles of incorporation or bylaws and
shall not dissolve or liquidate.
 
6.3    No Disposal of Purchased Assets. Except pursuant to the terms of any
contract executed on or before the Effective Date and made known to Purchaser,
or upon the direction of Purchaser, Seller shall not dispose of any of the
Purchased Assets or enter into or assume any obligation with respect thereto, or
modify or amend in any material respect, or terminate, any of the Intellectual
Property or any contract, agreement, lease, license or commitment which is part
of the Purchased Assets. Seller shall not subject any of the Purchased Assets to
any Liens, or suffer any Liens to exist.
 
6.4    No Breach. Neither Seller nor Stockholder shall knowingly do any act or
omit to do any act that will cause a breach of any contract, agreement,
obligation, lease, license or commitment included in the Purchased Assets.
 
6.5    Notice of Certain Events. Seller and Stockholder shall promptly notify
Purchaser in writing of any threatened lawsuit, or claim against Seller or
Stockholder relating to the business of Seller, or any adverse change or any
projected or threatened adverse change to Seller or the Purchased Assets.
 
6.6    Obtaining Consents. Seller shall obtain any and all necessary consents
and Approvals of creditors, whether secured or unsecured, or other third parties
with respect to the transactions contemplated by this Agreement.
 

10

--------------------------------------------------------------------------------



6.7    Representations and Warranties. Seller, Stockholder and Purchaser shall
not take any action which would cause any of the representations or warranties
made in this Agreement not to be true and correct in all respects on and as of
the Closing Date with the same force and effect as if such representation or
warranty had been made on and as of the Closing Date, except for changes in any
such representation or warranty approved in writing by Purchaser or Seller (as
the case may be). The parties shall not agree to take any actions prohibited by
this Section 6.7.
 
6.8    Public Statements. Seller, Stockholder and Purchaser hereby agree to make
the public statement or press release set forth on Exhibit F at Closing and no
other public statement or release with respect to this Agreement and the
transactions contemplated hereby shall be made by either Seller or Purchaser
before or after the Closing Date without the prior written consent of such other
party. 
 
7.    COVENANTS WHICH INCLUDE POST CLOSING ACTIONS.
 
7.1    Taxes. From and after the Effective Date, except for Taxes contested in
good faith and by appropriate proceedings diligently conducted, Seller shall pay
all Taxes levied against Seller or Stockholder or upon their properties, the
Purchased Assets or the business of Seller, relating to events or time periods
prior to the Closing Date, as they become due, and shall timely file all returns
relating to such Taxes.
 
7.2    Access to Books and Records. Following the Closing, Seller and Purchaser
shall allow each other access to available books and records of the other
related to the Purchased Assets as either shall reasonably request.
 
7.3    Disclosure. Except as required by law, neither Seller, Stockholder nor
Purchaser will, without the prior consent of the other parties, disclose any of
the terms of this Agreement other than as set forth on Exhibit F to any third
party, other than a party’s accountants, attorneys and advisors. Notwithstanding
the foregoing, either party may file any documents it is legally required to
file with the Securities and Exchange Commission upon timely notice to and
consultation with the other party, it being understood that it is the intent of
the parties to limit the disclosure of confidential information to the extent
legally possible.
 
7.4    No Solicitation. Seller and Stockholder agree that neither they, nor any
of their affiliates, nor any of their respective directors, executive officers,
agents or representatives will, directly or indirectly, (i) solicit, initiate or
encourage (including by way of furnishing information) any inquiries or the
making of any proposal with respect to any merger, consolidation or other
business combination involving Seller or the acquisition of all or any
significant part of the assets or capital stock (including, but not limited to,
a control position voting interest) of Seller (an “Acquisition Transaction”),
(ii) negotiate or otherwise engage in discussions with any person or entity with
respect to any Acquisition Transaction, or that may reasonably be expected to
lead to a proposal for an Acquisition Transaction, or (iii) enter into any
agreement, arrangement or understanding (including any letter of intent,
agreement in principle or similar agreement) with respect to any such
Acquisition Transaction, in the case of each clauses (i), (ii) and (iii) other
than in connection with the transactions with Purchaser contemplated by this
Agreement. Seller and Stockholder agree to promptly advise Purchaser of any
inquiries or proposals received by, any information requested from, or any
negotiations or discussions sought to be initiated or continued with, Seller,
Stockholder, their affiliates, or any of their respective directors, executive
officers, agents or representatives, in each case from a person or entity (other
than Purchaser) with respect to an Acquisition Transaction. 
 

11

--------------------------------------------------------------------------------



7.5    Maintenance of Patents. Purchaser agrees to prosecute and maintain all
Intellectual Property in accordance with all applicable laws, rules and
regulations; provided that, Purchaser shall in no event be obligated to continue
prosecution of any application contained in the Intellectual Property if
Purchaser determines, in its reasonable judgment, that such prosecution efforts
are unlikely to result in meaningful patent protection.
 
7.6    Reversion upon Liquidation. Upon the liquidation or dissolution of
Purchaser or its assignee, the Purchased Assets shall be assigned back to
Seller; provided that, any existing license of the Purchased Assets shall
continue in force, and Seller shall continue to receive Royalties.
 
8.    CONDITIONS TO SELLER’S AND STOCKHOLDER’S OBLIGATION TO CLOSE.
 
The obligation of Seller and Stockholder to consummate this Agreement and the
Collateral Agreements is subject to the satisfaction of the following
conditions, unless waived by Seller and Stockholder:
 
8.1    Accuracy of Representations and Warranties. The representations and
warranties of Purchaser contained in this Agreement shall be true and correct
except where the failure to be true and correct would not cause a material
adverse change on Purchaser taken as a whole (it being understood that,
notwithstanding anything to the contrary contained in this Agreement, for the
sole purpose of determining whether there has been a material adverse change as
a result of any inaccuracy of a representation or warranty of Purchaser, such
representation or warranty shall be read as if it were not qualified by
“material” or “material adverse change” or other words of similar import), in
each case on the date hereof and on the Closing Date (unless the representations
and warranties address matters as of a particular date, in which case they shall
remain true and correct in all respects as of such date).
 
8.2    Performance of Obligations. Purchaser shall have performed each
obligation required to be performed by it under this Agreement prior to the
Closing Date in all material respects.
 
8.3    Deliverables. Seller shall have received from Purchaser those items set
forth in Sections 3.3.2 and 3.3.3.
 
8.4    No Proceedings. No action or proceeding against Purchaser, Seller or
Stockholder shall have been instituted or, to knowledge of the parties,
threatened that, if successful, could prohibit consummation or require
substantial rescission of the transactions contemplated by this Agreement and
the Collateral Agreements.
 
8.5    Contemporaneous Closing. The closing of the transactions contemplated by
that certain Asset Purchase Agreement, of even date herewith, by and between
Seller and NOVUS Displays, LLC shall have occurred.
 

12

--------------------------------------------------------------------------------



9.    CONDITIONS TO PURCHASER’S OBLIGATION TO CLOSE.
 
The obligation of Purchaser to consummate this Agreement and the Collateral
Agreements is subject to the satisfaction of the following conditions, on or
before the Closing Date unless waived by Purchaser:
 
9.1    Accuracy of Representations and Warranties. The representations and
warranties of Seller and Stockholder contained in this Agreement shall be true
and correct except where the failure to be true and correct would not cause a
material adverse change on Seller taken as a whole (it being understood that,
notwithstanding anything to the contrary contained in this Agreement, for the
sole purpose of determining whether there has been a material adverse change as
a result of any inaccuracy of a representation or warranty of Seller or
Stockholder, such representation or warranty shall be read as if it were not
qualified by “material” or “material adverse change” or other words of similar
import), in each case on the date hereof and on the Closing Date (unless the
representations and warranties address matters as of a particular date, in which
case they shall remain true and correct in all respects as of such date).
 
9.2    Performance of Obligations. Seller and Stockholder shall have performed
each obligation required to be performed by it under this Agreement prior to the
Closing Date in all material respects.
 
9.3    Deliverables. Purchaser shall have received from Seller and Stockholder
those items set forth in Sections 3.3.1 and 3.3.3.
 
9.4    No Proceedings. No action or proceeding against Purchaser, Seller or
Stockholder shall have been instituted or, to the knowledge of the parties,
threatened that, if successful, could prohibit consummation or require
substantial rescission of the transactions contemplated by this Agreement and
the Collateral Agreements.
 
9.5    Release of Liens. Seller shall have obtained a release of any and all
security interests and Liens affecting the Purchased Assets and shall have
delivered transfer documents satisfactory in form and substance to counsel for
Purchaser assigning and conveying all such assets free and clear of any and all
mortgages, Liens, pledges, charges, adverse claims or encumbrances of any nature
whatsoever.
 
9.6    No Material Adverse Change. There shall not have occurred any material
adverse change in the business, operations, result of operations, projected
contract revenue or financial condition of Seller.
 
9.7    Approvals. Seller shall have obtained all consents and Approvals
necessary to effectuate the transactions contemplated by this Agreement and the
Collateral Agreements.
 
9.8    Due Diligence. Purchaser shall be satisfied in its reasonable discretion
with the results of its due diligence investigation of the Purchased Assets.
 

13

--------------------------------------------------------------------------------



9.9    Consent by NOVUS Partners LLC. Partners shall have consented in writing
to the transactions contemplated by this Agreement.
 
9.10         Contemporaneous Closing. The closing of the transactions
contemplated by that certain Asset Purchase Agreement, of even date herewith, by
and between Seller and NOVUS Displays, LLC shall have occurred.
 
10. TERMINATION.
 
10.1        Right To Terminate. This Agreement may be terminated and the
transactions contemplated hereby may be abandoned at any time prior to the
Closing Date:
 
10.1.1 Mutual Consent. By mutual written consent of Purchaser and Seller;
 
10.1.2 By Purchaser. By Purchaser, if any of the conditions set forth in Section
9 shall have become incapable of fulfillment (other than as a result of a breach
of this Agreement by Purchaser);
 
10.1.3 By Seller. By Seller, if any of the conditions set forth in Section 8
shall have become incapable of fulfillment (other than as a result of a breach
of this Agreement by any of the Seller or Stockholder);
 
10.1.4 Termination Date. By either Purchaser or the Seller, if the transactions
contemplated hereby are not consummated on or before July 16; provided that, any
such termination shall not in any way prejudice Purchaser’s or Seller’s rights
to seek specific performance or other injunctive relief after such termination;
 
10.1.5 Breach of Covenant. By either Purchaser or Seller, if the other party (or
Stockholder, in case of a termination by Purchaser) shall be in material breach
of any of its covenants contained in this Agreement and such breach either is
incapable of cure or is not cured within 30 days after notice from the party
wishing to terminate; provided, that the party seeking such termination (or
Stockholder in the case of Seller) shall not also then be in material breach of
this Agreement; and, provided, further, that any material breach of the
provisions of Section 7.4 shall entitle Purchaser to an immediate right to
termination without any notice or cure requirement;
 
10.1.6 Breach of Representations and Warranties. By either Purchaser or Seller,
if the other party (or Stockholder in the case of termination by Purchaser)
shall be in breach of any of its representations or warranties contained in this
Agreement, which breach, individually or together with all other breaches, is
reasonably expected to have a material adverse change on such party, and such
breach either is incapable of cure or is not cured within 30 days after notice
from the party wishing to terminate; provided, that the party seeking such
termination (or Stockholder in the case of Seller) shall not also then be in
material breach of this Agreement; or
 
10.1.7 Order or Action by Governmental Entity. By either Purchaser or Seller, if
a governmental entity shall have issued a non-appealable final order or shall
have taken any other action having the effect of permanently restraining,
enjoining or otherwise prohibiting the transactions contemplated hereby.
 

14

--------------------------------------------------------------------------------





 
10.2    Manner and Effect of Termination. Termination shall be effected by the
giving of written notice to that effect by the party seeking termination. If
this Agreement is validly terminated and the transactions contemplated hereby
are not consummated, then this Agreement shall become null and void and of no
further force and effect and no party shall be obligated to any other party
hereunder; provided, however, that termination shall not affect (a) the rights
and remedies available to a party as a result of the breach by the other party
or parties hereunder or (b) the provisions of Sections 6.8, 7.3, 18 and 19.11,
any provisions concerning indemnification for broker’s or similar fees, or this
Section 10.2.
 
11.    INDEMNIFICATION.
 
11.1    Seller Indemnification. Seller and Stockholder, jointly and severally,
agree to indemnify, defend, release, and hold Purchaser and Partners and their
affiliates, subsidiaries or related companies, member and their directors,
officers and employees harmless from and against any and all damages, losses,
penalties, interest obligations, liabilities (including tax liabilities),
claims, judgments, causes of action, deficiencies, costs, clean up costs, and
expenses (including reasonable attorneys’ fees and other costs) (“Damages”)
asserted against, incurred or required to be paid by Purchaser or Partners on
account of or incident or pursuant to: (i) breach of any representation or
warranty made by Seller or Stockholder in this Agreement, the Collateral
Agreements or in any document delivered by Seller or Stockholder pursuant to or
in connection with this Agreement; (ii) breach of any covenant or obligation
made by Seller or Stockholder in this Agreement, the Collateral Agreements or
any document delivered by Seller or Stockholder pursuant to or in connection
with this Agreement; (iii) the business or operations of Seller or any conduct
or failure to act of Seller (or any of its employees or agents) before, at or
after the Closing including any tax liability resulting therefrom; (iv) the
unauthorized disclosure of any terms of this Agreement or the transaction
contemplated hereby; and (v) any broker’s or finders fees due and payable to any
third party arising out of this Agreement or the transactions contemplated
hereby where such party claims that it entered into an agreement with Seller or
Stockholder.
 
11.2    Purchaser Indemnification. Purchaser agrees to indemnify, defend,
release, and hold Stockholder and Seller and their directors, officers and
employees, as applicable, harmless from and against any and all Damages asserted
against, incurred or required to be paid by Stockholder or Seller on account of
or incident to: (i) the breach of any representation or warranty made by
Purchaser in this Agreement, the Collateral Agreements or in any document
delivered pursuant to or in connection with this Agreement; (ii) the breach of
any covenant or obligation made by Purchaser in this Agreement, the Collateral
Agreements or in any document delivered pursuant to or in connection with this
Agreement; (iii) the business or operations of Purchaser before, at or after the
date of this Agreement; (iv) the unauthorized disclosure of any terms of this
Agreement or the transaction contemplated hereby; and (v) any broker’s or
finders fees due and payable to any third party arising out of this Agreement or
the transactions contemplated hereby where such party claims that it entered
into an agreement with Purchaser.
 

15

--------------------------------------------------------------------------------



12.    INDEMNIFICATION PROCEDURE.
 
12.1    With respect to any matter for which indemnification is claimed by
Purchaser or Partners, Purchaser and/or Partners will promptly notify Seller and
Stockholder in writing after Purchaser and/or Partners becomes aware of it, and
Seller and Stockholder will promptly and diligently defend, contest, settle,
compromise, or otherwise protect against any such suit, action, investigation,
claim or proceeding at their own cost and expense; provided, however, that
Seller and Stockholder shall not, without the prior written consent of Purchaser
and/or Partners and, consent to an entry of judgment or enter into any
settlement (i) which does not include an unconditional release of Purchaser
and/or Partners from all liability, or (ii) which requires action on the part of
Purchaser and/or Partners or otherwise subjects Purchaser and/or Partners to any
obligation or restriction to which it would not otherwise be subject. Any delay
or failure to so notify Seller or Stockholder will only relieve Seller or
Stockholder of their obligations hereunder to the extent, if at all, that they
or the proceedings are prejudiced by reason of such delay or failure. Purchaser
and/or Partners will have the right, but not the obligation, to participate, at
its own expense, in the defense by counsel of its own choosing; however, Seller
and/or Stockholder will be entitled to control the defense unless Purchaser
and/or Partners has relieved Seller or Stockholder in writing from liability
with respect to the particular matter. If Seller and Stockholder request that
Purchaser and/or Partners participate in the defense and if Purchaser and/or
Partners so elects, at Purchaser’s and/or Partners' option, Seller and
Stockholder will reimburse Purchaser and/or Partners for its expenses and the
cost of providing assistance at the request of Seller or Stockholder, including,
without limitation, reasonable attorneys’ fees and investigation expenses. If
Seller and Stockholder do not timely defend, contest or otherwise protect
against any suit, action, investigation, claim or proceeding after receipt of
the required notice from Purchaser and/or Partners, Purchaser and/or Partners
will have the right, but not the obligation, to defend, contest or otherwise
protect against the same, make any compromise or settlement thereof, and recover
all Damages as a result of such suit, action, investigation, claim, proceeding,
compromise, or settlement.
 
13.     With respect to any matter for which indemnification is claimed by
Seller or Stockholder, Seller or Stockholder will promptly notify Purchaser in
writing after Seller or Stockholder becomes aware of it, and Purchaser will
promptly and diligently defend, contest, settle, compromise, or otherwise
protect against any such suit, action, investigation, claim or proceeding at its
own cost and expense; provided, however, that Purchaser shall not, without the
prior written consent of Seller and Stockholder, consent to an entry of judgment
or enter into any settlement (i) which does not include an unconditional release
of Seller and Stockholder from all liability, or (ii) which requires action on
the part of Seller and Stockholder or otherwise subjects Seller and Stockholder
to any obligation or restriction to which it would not otherwise be subject. Any
delay or failure to so notify Purchaser will only relieve Purchaser of its
obligations hereunder to the extent, if at all, that it is prejudiced by reason
of such delay or failure. Seller or Stockholder will have the right, but not the
obligation, to participate, at their own expense, in the defense by counsel of
their own choosing; however, Purchaser will be entitled to control the defense
unless Seller or Stockholder have relieved Purchaser in writing from liability
with respect to the particular matter. If Purchaser requests that Seller or
Stockholder participate in the defense and if Seller or Stockholder so elect, at
Seller’s or Stockholder’s option, Purchaser will reimburse Seller or Stockholder
for their expenses and the cost of providing assistance at the request of
Purchaser, including, without limitation, reasonable attorneys’ fees and
investigation expenses. If Purchaser does not timely defend, contest or
otherwise protect against any suit, action, investigation, claim or proceeding
after receipt of the required notice from Seller or Stockholder, Seller or
Stockholder will have the right, but not the obligation, to defend, contest or
otherwise protect against the same, make any compromise or settlement thereof,
and recover all Damages from Purchaser as a result of such suit, action,
investigation, claim, proceeding, compromise, or settlement.
 

16

--------------------------------------------------------------------------------



14.    RIGHT OF SET OFF.
 
14.1    Purchaser and/or Partners may, at its sole option, withhold and set off,
against any and all amounts payable under this Agreement or the Collateral
Agreements, any amounts for which Purchaser and or Partners is due pursuant to
this Agreement or the Collateral Agreements; provided, however, (i) that
Purchaser and Partners shall not withhold or set off any such amounts if
Purchaser or Partners elects to seek any other remedy available to Purchaser
and/or Partners, at law or in equity and (ii) the Purchaser and/or Partners may
only exercise such right of offset in respect of claims relating to Damages
actually incurred by it or them (in which case the amount of such offset shall
be the amount of such actual Damages) or claims actually asserted by a third
party (in which case the amount of the offset shall not exceed the Purchaser’s
and/or Partner's good faith estimate of the amount of indemnifiable Damages that
will ultimately be payable to the Purchaser and/or Partners in respect of such
claims). If any such claims for indemnity are resolved in favor of the Seller by
mutual agreement or otherwise, or if the amount withheld exceeds the amount
ultimately payable to the Purchaser and/or Partners in respect of such claim,
the Purchaser and/or Partners shall pay to the Seller the excess amount withheld
with respect to such claim, together with interest thereon for the period such
amount has been withheld at a rate equal to the published "prime rate" of
interest for money center banks as published in The Wall Street Journal (Eastern
edition), in effect from time to time during the relevant period.
 
14.2    In no event shall the Seller’s indemnity obligations under Section 11 
exceed an amount equal to sum of the Initial Consideration and the Royalties
actually paid to Seller pursuant to Section 3.2 hereof.
 
15.    TAXES.
 
To the extent an obligation to pay any tax on the Purchased Assets arises under
applicable law, Seller agrees to pay any taxes duly imposed on the sale of the
Purchased Assets.
 
16.    DISCLAIMER OF LIABILITIES.
 
With respect to the Purchased Assets up to and as of the Effective Date,
Purchaser does not assume and will not be responsible for any debts, obligations
or liabilities of Seller, accrued or unaccrued, fixed or contingent regardless
of the character thereof and regardless of when asserted, including without
limitation: (i) any employee liabilities for unemployment compensation or
premiums, workers’ compensation claims or premiums; (ii) property or casualty
insurance premiums; (iii) accrued employee vacations, unfunded or under funded
employee benefit plans, whether multi employer or otherwise; (iv) any liability
of Seller arising from indebtedness for borrowed money or long-term debt of
Seller; (v) any liability arising from, or in connection with the conduct of
Seller’s business or the ownership of the Purchased Assets by Seller on or prior
to the Closing Date; (vi) any liability of Seller for Taxes owed to any taxing
authority; (vii) any liability or obligation of Seller under any contract or
commitment; (viii) any accounts payable; (ix) any liability arising out of the
employment or termination of employment of any person employed by Seller; or (x)
any other liability of any nature (collectively, the “Retained Liabilities”), it
being understood that all of the Retained Liabilities shall remain the sole
responsibility of and shall be retained, paid, performed and/or discharged
solely by Seller.
 

17

--------------------------------------------------------------------------------



17.    TAX ALLOCATION OF INITIAL CONSIDERATION.
 
For purposes of each party’s reporting of the transactions contemplated by this
Agreement to the United States Department of Internal Revenue Service, prior to
the Closing, the parties shall agree as to a schedule allocating the Initial
Consideration amongst the Purchased Assets which shall be set forth on Exhibit G
adjusted for additions and deletions of the Purchased Assets between the
Effective Date of this Agreement and the Closing.
 
18.    ASSIGNMENT BY PURCHASER.
 
Notwithstanding anything else to the contrary set forth herein, Purchaser is
obligated to assign this Agreement and the Collateral Agreements and all of its
rights and obligations herein and thereto to Partners on the Closing Date. Upon
such assignment and Partners’ assumption of all obligations of Purchaser herein,
Purchaser shall be fully released from all of its obligations hereunder. The
failure to complete such assignment in accordance herewith shall render the
transactions contemplated by this Agreement and the Collateral Agreements null
and void ab initio. The parties hereby agree to cooperate with one another and
take whatever action may be necessary to unwind the transactions contemplated by
this Agreement in the event the foregoing assignment is not completed.  
 
19.    MISCELLANEOUS.
 
19.1    Headings. The headings in this Agreement are for convenience of
reference only and do not limit or otherwise affect any of the terms or
provisions of this Agreement.
 
19.2    Governing Law. The laws of the State of Ohio govern all matters arising
out of this Agreement and the rights and obligations of the parties under this
Agreement without consideration of Ohio’s conflicts of laws principles.
 
19.3    Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, that provision will be fully severable, and this
Agreement will be construed and enforced as if the illegal, invalid or
unenforceable provision never comprised a part of this Agreement; and the
remaining provisions of this Agreement will remain in full force and effect.
Furthermore, in lieu of the illegal, invalid or unenforceable provision, there
will be added automatically as part of this Agreement a provision as similar in
its terms to the illegal, invalid or unenforceable provision as may be possible
and be legal, valid and enforceable.
 
19.4    Entire Agreement. This Agreement and all documents and agreements
referred to in this Agreement supersede all prior or contemporaneous
understandings, agreements, negotiations and discussions, whether oral or
written, between the parties concerning this subject matter and constitute the
entire agreement between the parties with regard to this subject matter;
provided that the Mutual Non-Disclosure Agreement executed by the parties on or
about February 22, 2006, as the same has been amended by that certain Summary of
Principal Terms, shall survive the execution of this Agreement and continue to
bind the parties. The parties have not relied upon any promises,
representations, warranties, agreements, covenants or undertakings, other than
those expressly set forth in this Agreement.
 

18

--------------------------------------------------------------------------------



19.5    Waiver. Waiver of the benefit of any provision of this Agreement must be
in writing and signed by the party against whom enforcement is sought to be
effective. The waiver by any party of a breach of any provision of this
Agreement will not operate or be construed as a waiver of any subsequent breach.
No action taken pursuant to this Agreement will be deemed to constitute a waiver
by that party of compliance by the other party with any of the covenants or
other obligations contained in this Agreement. A failure by a party to insist
upon strict compliance with any term of this Agreement, enforce any right or
seek any remedy upon any breach of any other party will not affect, or
constitute a waiver of, that party's right to insist upon strict compliance,
enforce that right or seek that remedy with respect to that default or any
prior, contemporaneous or subsequent default.
 
19.6    Binding on Successors. This Agreement applies to and binds the
successors and permitted assigns of the parties.
 
19.7    Amendments. No amendment of this Agreement is valid unless in writing
and the party against whom enforcement is sought signs it.
 
19.8    Notices. The parties shall give any notice or other communication
required or permitted in this Agreement in writing and shall deliver any notice
by personal delivery, overnight delivery service, certified mail, return receipt
requested, postage prepaid, regular U.S. mail, postage prepaid or facsimile
transmission. A notice is deemed given upon delivery of the notice in person, on
the day after the notice is deposited with an overnight delivery service, two
days after the notice is deposited with the United States Postal Service
certified mail, return receipt requested, postage prepaid, two days after the
notice is deposited with the United States Postal Service regular U.S. mail,
postage prepaid, or immediately when sent by facsimile transmission, and
addressed or faxed as follows:
 
If to Seller or Stockholder:
Electronic Billboard Technology, Inc.
 
c/o Nano-Proprietary, Inc.
 
3006 Longhorn Boulevard
 
Suite 107
 
Austin, Texas 78758
 
Attn: Douglas Baker
   
With a copy to:
Kelley Drye Collier Shannon
 
3050 K Street, NW
 
Suite 400
 
Washington, DC 20007
 
Attn: David Ervin, Esq.




19

--------------------------------------------------------------------------------





If to Purchaser:
NOVUS Communication Technologies, Inc.
 
4480 Lake Forest Drive
 
Suite 412
 
Cincinnati, OH 45242
 
Attn: Scott Wampler
 
with a copy to:
Dinsmore & Shohl LLP
 
1900 Chemed Center
 
255 E. Fifth Street
 
Cincinnati, Ohio 45202
 
Attn: Martin J. Miller, Esq.
 

From time to time, either party may designate another address for all purposes
of this Agreement if it gives to the other party not less than three days
advance notice of the change of address in accordance with the provisions of
this Agreement. The failure or refusal of a party to accept receipt of a notice
or other communication under this Agreement shall not invalidate the notice.
 
19.9    Presumption. This Agreement or any section of this Agreement will not be
construed against any party due to the fact that the party drafted this
Agreement or any section of this Agreement.
 
19.10       Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original but all of which
together will constitute one and the same instrument. Execution of this
Agreement via facsimile will be effective, and signatures received via facsimile
will be binding upon the parties and effective as originals. The parties
expressly acknowledge that, notwithstanding any statutory or decisional law to
the contrary, the printed product of a facsimile transmittal will be deemed to
be “written” and a “writing” for all purposes of this Agreement.
 
19.11       Third Party Beneficiaries. Except as otherwise set forth herein, the
terms and provisions of this Agreement are intended solely for the benefit of
each party to this Agreement and their respective successors or permitted
assigns, and it is not the intention of the parties to confer third party
beneficiary rights, and this Agreement does not confer any such rights, upon any
other person or entity.
 
19.12       Expenses. Seller, Stockholder and Purchaser shall each pay their own
expenses incidental to this Agreement, including, without limitation, fees and
expenses of their respective agents, representatives, counsel, accountants, and
other experts. 
 
19.13       Attorneys’ Fees. If any party resorts to legal action to enforce any
of its rights under this Agreement, the prevailing party will be entitled to
recover its costs and expenses associated with such legal action, including, but
not limited to court costs and reasonable attorneys’ fees at trial or appeal.
 
19.14       Further Assurances. Before and after the Closing, either party shall
promptly execute and deliver to the other party (upon the other party's written
request) such other instruments or documents as the other party reasonably deems
necessary or appropriate to carry out and effect the purpose and intent of this
Agreement.
 
[Signature Page To Follow]
 

20

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been executed by or on behalf of each of
the parties as of the Effective Date.
 
SELLER:
 
PURCHASER:
 
ELECTRONIC BILLBOARD TECHNOLOGY, INC.
NOVUS COMMUNICATION
 
TECHNOLOGIES, INC.
 
By:  /s/ Douglas P. Baker
 
By:   /s/ Scott Wampler
 
Title:   Vice President and Corporate Secretary
 
Title: Chief Executive Officer
STOCKHOLDER:
 
 
NANO-PROPRIETARY, INC.
 
 
By:  /s/ Douglas P. Baker
 
 
 
 
 


21

--------------------------------------------------------------------------------



LIST OF EXHIBITS


Exhibit A
 
Intellectual Property
 
Exhibit B
 
Form of Noncompete Agreement
 
Exhibit C
 
Royalty Terms
 
Exhibit D
 
Patent Package
 
Exhibit E
 
Bill of Sale and Assignment and Assumption Agreement
 
Exhibit F
 
Press Release
 
Exhibit G
 
Tax Allocation of Initial Consideration
 




22

--------------------------------------------------------------------------------





 